No. 12338 & 12339

      I N THE SUPREME COURT O T E STATE O M N A A
                             F H         F OTN

                                      1972



STATE OF MONTANA,

                         P l a i n t i f f and Respondent,

      -vs   -
JAMES CONLEY SPURLOCK,

                         Defendant and A p p e l l a n t ,

      -vs   -
LEONARD DONEY ,

                         Defendant and Appellant.



Appeal from:      D i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t ,
                  Honorable E. Gardner Brownlee, Judge p r e s i d i n g .

Counsel of Record:

    For Appellants :

            Robert J. Campbell argued, Missoula, Montana.

    For Respondent:

            Hon. Robert L. Woodahl, Attorney General, Helena,
             Montana.
                         .
            Jonathan B Smith, argued, A s s i s t a n t A t t o r n e r y General,
             Helena, Montana.
            R. D. Deschamps, 111, County Attorney, argued, Missoula,
             Montana.



                                              Submitted:         November 30, 1972

                                                 Decided: FEB        2 0 1973
X r . J u s t i c e Gene S , Daly d e l i v e r e d t h e Opinion of t h e Court.


             This a p p e a l i s taken from a judgment i n t h e d i s t r i c t
c o u r t of Missoula County e n t e r e d on a j u r y v e r d i c t c o n v i c t i n g
Jarnes Conley Spurlock of f o u r c o u n t s of robbery and Leonard
Edwin Doney of t h r e e c o u n t s of robbery.                    Spurlock was sentenced
t o f i f t y y e a r s and Doney t o t w e n t y - f i v e y e a r s i n t h e Montana
s t a t e prison.          The s t a t e employed t h e p r o v i s i o n s of s e c t i o n
95-1506, R.C.M,              1947, a s t o both d e f e n d a n t s i.n s e e k i n g i n c r e a s e d
punishment based on p r i o r c o n v i c t i o n s .
             The appeal was brought t o t h i s Court on a t r a n s c r i p t of
t h e proceedings t a k e n p r i o r t o t r i a l and no t r i a l t r a n s c r i p t
was f u r n i s h e d .     The s o l e i s s u e r a i s e d i s whether t h e d e n i a l of
d e f e n d a n t s r p r e t r i a l motion f o r a c o n t i n u a n c e was an abuse of
t h e t r i a l c o u r t ' s d i s c r e t i o n and a v i o l a t i o n of t h e r i g h t s
guaranteed t o d e f e n d a n t s under t h e United S t a t e s C o n s t i t u t i o n
and t h e C o n s t i t u t i o n of Montana.

             The r e c o r d i n d i c a t e s t h a t on January 2 8 , 1972, an
Tnformation was f i l e d i n t h e d i s t r i c t c o u r t c h a r g i n g each de-
fendant w i t h f o u r c o u n t s of robbery upon f o u r Missoula f i l l i n g
s t a t i o n s committed on January 1 8 , 1972.                   D. R. Matthews, Esq.,
!4issoula P u b l i c Defender, was appointed by t h e c o u r t a s c o u n s e l
and h e r e p r e s e n t e d b o t h d e f e n d a n t s i n a l l s t a g e s of p r e t r i a l
proceedings.              Both d e f e n d a n t s e n t e r e d p l e a s of n o t g u i l t y and

t r i a l was s e t f o r May 4 , 1972.               B a i l was f i x e d i n t h e amount
L   J   $15,000 ( l a t e r reduced t o $12,500) f o r defendant Spurlock
        ~


dnd i n t h e amount o f $12,500 f o r defendant Doney.                            N e i t h e r de-
fendant was a b l e t o p o s t b a i l .
             Defendant Doney r e q u e s t e d a p s y c h i a t r i c examination and
w a s admitted t o t h e s t a t e h o s p i t a l a t Warm Springs on February

2 , 1972, remaining t h e r e about t h i r t y days.                     An examination was
performed and a r e p o r t submitted t o t h e c o u r t .
             O March 13, 1972, defendant Spurlock f i l e d an a f f i d a v i t
              n
of d i s q u a l i f i c a t i o n of t r i a l judge Hon. Emmet Glore, which was
granted.          The cause was t r a n s f e r r e d t o t h e c o u r t of Eon. E.
Gardner Brownlee.
             On A p r i l 5 , 1972, defendant Spurlock submitted motions

f o r a p s y c h i a t r i c examination by a l o c a l p s y c h i a t r i s t and f o r
separate counsel,             Both motions were denied.                 Subsequent t e s t i -
mony by Spurlock's w i f e i n d i c a t e d t h a t he had been t o Warm
Springs f o r t r e a t m e n t and/or examination on some previous occasion
and t h a t he d i d n o t wish t o r e t u r n t h e r e ,
            On A p r i l 6 , 1972, defendant Doney p e t i t i o n e d t h e c o u r t
pro s e f o r a w r i t of habeas corpus based on v i o l a t i o n of h i s
r i g h t s a t a p r e l i m i n a r y examination f o r probable cause.                Judge
Jack L. Green, s i t t i n g f o r Judge E. Gardner Brownlee, h e a r d t h e
p e t i t i o n on A p r i l 6 , 1972, w i t h p e t i t i o n e r p r e s e n t i n c o u r t and
r e p r e s e n t e d by p u b l i c defender D,R.      Matthews, h i s a t t o r n e y ,
A f t e r argument t h e w r i t was denied.
            O May 3 , 1972, one day preceding t h e t r i a l d a t e , t h e
             n
defendants through t h e i r appointed c o u n s e l , D. R. Matthews,
e n t e r e d f o u r motions r e q u e s t i n g :
             1. Withdraw1 of c o u r t appointed counsel.
             2.     Separate t r i a l s ,
            3,      Separate counsel.
            4.      A continuance.
The r e q u e s t e d continuance was f o r t h e claimed purpose of allowing
t h e i r c o u n s e l time t o p r e p a r e t h e i r d e f e n s e , and t o o b t a i n a
p s y c h i a t r i c e v a l u a t i o n f o r defendant Spurlock.
            The c o u r t denied a l l f o u r motions.             However, p r i o r t o
t r i a l on May 4 , 1972, t h e motion f o r withdrawal of counsel was
g r a n t e d and Robert J, Campbell, Esq. was e n t e r e d a s c o u n s e l ,                 In
g r a n t i n g t h i s motion, t h e c o u r t s p e c i f i c a l l y questioned both
defendants a f t e r making them aware t h a t t h e i r o t h e r motions ( i n -
c l u d i n g t h e motion f o r a continuance) would n o t b e be g r a n t e d ,
a s t o whether they would s t i l l p r e f e r t o have Robert J . Campbell
s u b s t i t u t e d a s c o u n s e l r e p l a c i n g D , R , Matthews.    Both defendants
s t a t e d they s o p r e f e r r e d .   The c o u r t then suggested t h a t Matthews
remain t o p a r t i c i p a t e i n t h e defense and r e q u e s t e d b o t h d e f e n d a n t s '
permission b e f o r e M. Matthews was p e r m i t t e d t o l e a v e .
                        r                                                                Both
defendants gave t h a t permission.
            A t t h e time t h e c o u r t was c o n s i d e r i n g t h e r e q u e s t f o r
s u b s t i t u t i o n of c o u n s e l , M r . Matthews s t a t e d :    "They have t o l d me
a b s o l u t e l y nothing.      They w i l l n o t c o n f i d e i n me, t h e r e h a s been
no communication a t a l l . "
             I n t h e i r a p p e a l b r i e f , defendants s t a t e d " P r i o r t o t r i a l
t h e Defendants remained i n t h e Missoula County j a i l and sought
p r i v a t e counsel a s b e s t they could."              The record does n o t support
t h i s statement.         I t does n o t d i s c l o s e t h a t defendants o r anyone
a c t i n g i n t h e i r b e h a l f , c o n t a c t e d o r were r e f u s e d by any a t t o r n e y
p r i o r t o t h e i r c o n t a c t i n g M r . Campbell, who d i d t a k e t h e i r c a s e .
I t does n o t d i s c l o s e t h a t defendants were r e f u s e d permission t o
c o n t a c t any a t t o r n e y w h i l e they were i n j a i l ,        I t does d i s c l o s e
t h a t M r , Campbell was c o n t a c t e d f o r t h e f i r s t time by Mrs. Spur-
l o c k a t 4:15 p.m. on May 3 , 1972, over t h r e e months a f t e r t h e
arraignment of defendants and on t h e a f t e r n o o n b e f o r e t h e t r i a l
date.
             Section 95-1708, s u b s e c t i o n s ( c ) and ( d ) , R.C.M.                  1947,
provide :
             "(c) A l l motions f o r a continuance a r e addressed
             t o t h e d i s c r e t j - o n of t h e t r i a l c o u r t and s h a l l b e
             considered i n t h e l i g h t o f t h e d i l i g e n c e shown on
             t h e p a r t of t h e movant.
             "(d) This s e c t i o n s h a l l b e c o n s t r u e d t o t h e end
             t h a t c r i m i n a l c a s e s a r e t r i e d w i t h due d i l i g e n c e
             consonant wit11 t h e r i g h t s of t h e defendant and
             t h e s t a t e t o a speedy t r i a l . "         (Emphasis s u p p l i e d ) .
             ~ e f e n d a n t s ' r e f u s a l t o communicate w i t h t h e l r appointed
counsel and t h e i r e l e v e n t h hour d i s m i s s a l of M r . Matthews and
h i r i n g of M r . Campbell a f t e r a t h r e e month period d u r i n g which
defendants were f u l l y aware of t h e d a t e s e t f o r t r i . a l , was n o t
a,n e x e r c i s e of due d i l i g e n c e .
             The i n s t a n t c a s e i s r e a d i l y d i s t i n g u i s h a b l e from S t a t e
v . B l a k e s l e e , 131 Mont, 4 7 , 306 P.2d 1103, r e l i e d upon by de-
f e n d a n t s t o support t h e i r          S i x t h Amendment ( l a c k of r i g h t t o
counsel.) and Fourteenth Amendment ( l a c k o f due process) conten-
tions.        I n B l a k e s l e e , t h e c o u r t appointed counsel t h r e e days
before the trial---but                  a f t e r Blakeslee's privately retained
c o u n s e l withdrew.          Here, defendants v o l u n t a r i l y dismissed ap-
pointed counsel and r e t a i n e d p r i v a t e counsel a f t e r b e i n g made
f u l l y aware t h a t no continuance would be g r a n t e d ,                      In contrast
t o Blakeslee and o t h e r c a s e s r e l i e d on i n t h i s appeal by de-
f e n d a n t s , t h i s was a v o l u n t a r y a c t i o n d i r e c t l y i n t h e c o n t r o l
of t h e accused.
              The United S t a t e s C o n s t i t u t i o n and t h e Montana Consti-
t u t i o n e s t a b l i s h c e r t a i n r i g h t s , under law, f o r persons accused
of a c r i m i n a l o f f e n s e .      One of t h e s e i s t h e r i g h t t o e f f e c t i v e
r e p r e s e n t a t i o n by l e g a l c o u n s e l ,    W find the d i s t r i c t court
                                                             e
accorded t h e s e defendants t h a t r i g h t ,                      The c o u r t appointed
competent counsel t o r e p r e s e n t defendants and allowed them and
t h e i r counsel t h r e e months t o p r e p a r e t h e i r c a s e ,
              Numerous f e d e r a l d e c i s i o n s h o l d w i t h unanimity t h a t :
              "Although t h e a t t o r n e y - c l i e n t r e l a t i o n s h i p i s
              o r d i n a r i l y a p r i v a t e m a t t e r , a defendant does
              n o t have t h e u n b r i d l e d r L g h t t o d i s c h a r g e counsel
              on t h e eve of t r i a l          * fi      *.
              "In o r d e r t o work a d e l a y by a l a s t minute d i s -
              charge of counsel t h e r e must e x i s t e x c e p t i o n a l
              circumstances." United S t a t e s v . Grow, 394 F.2d
              182, 209, c e r t . den, 393 U,S, 840, 89 S.Ct. 118,
              21 L ed 2d I l l .
See a l s o :      Kates v. Nelson, 435 F,2d 1085 ( 9 t h C i r , 1970) ;
Harper v. United S t a t e s , 143 F,2d 795 ( 8 t h C i r , 1944).                           For
c o l l a t e r a l t e x t r e f e r e n c e s see a n n o t a t i o n s following s e c t i o n
95-1708, R,C.M.             1947; 66 ALR2d 298, 304, 54(a).
              I n S t a t e v. Forsness,                        Mont   .      ,   495 P,2d 176, 29
St.Rep.       232, 236, a c a s e analogous t o t h e i n s t a n t c a s e on t h e
i s s u e of t h e c o n s t i t u t i o n a l r i g h t of an accused t o c o u n s e l , t h i s
Court s t a t e d :
                  " e a g r e e w i t h counsel f o r defendant t h a t t h e
                   W
                  r i g h t t o be r e p r e s e n t e d by counsel i n a c r i m i n a l
                  proceeding i s a fundamental r i g h t e s s e n t i a l t o
                  c r i m i n a l j u s t i c e . [ C i t i n g c a s e s ] However, we do
                  n o t a g r e e w i t h defendant s c o n t e n t i o n t h a t he
                  can d i s m i s s h i s c o u n s e l j u s t b e f o r e going t o t r i a l ,
                  a f t e r counsel had a d e a u a t e l v r e ~ r e s e n t e dhim f o r
                  s e v e r a l months, and tden ona app;?al a l l e g e h i s b a s i c
                  c o n s t i t u t i o n a l r i g h t s have been v i o l a t e d . S e v e r a l
                  r e c e n t f e d e r a l c a s e s have covered t h i s argument
                  f u l l y . [ C i t i n g c a s e s 1. " (Emphasis s u p p l i e d )
                  Where t h e r e i s an a l l e g e d abuse of d i s c r e t i o n by t h e t r i a l
     c o u r t i n denying a motion f o r a continuance, t h e burden of proof
     on a p p e a l i s upon t h e c l a i m a n t t o make a c l e a r showing of such
     abuse,       S t a t e v. Howard, 30 Mont. 518, 77 P. 50; S t a t e v. C o l l i n s ,
     88 Mont, 514, 294 P. 957; S t a t e v . Olsen, 152 Mont. 1, 445 P,2d
     926.      Here, defendants have n o t s u s t a i n e d t h a t burden.




//          Chief J u s t i c e




     /' ~ s s b c i a t e u s t i c e s . I
                        J